USCA11 Case: 20-14054     Date Filed: 05/11/2022       Page: 1 of 17




                                                        [PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 20-14054
                  ____________________

SERGIO ELIAS LOPEZ MORALES,
                                                         Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A216-388-306
                   ____________________
USCA11 Case: 20-14054          Date Filed: 05/11/2022       Page: 2 of 17




2                        Opinion of the Court                    20-14054

Before WILSON, ROSENBAUM, Circuit Judges, and COVINGTON,∗ Dis-
trict Judge.
WILSON, Circuit Judge:
       Petitioner Sergio Lopez Morales, a Guatemalan national of
indigenous Mayan heritage, seeks review of the Board of Immigra-
tion Appeals’ (BIA) final order affirming the Immigration Judge’s
(IJ) denial of his application for asylum on account of racial perse-
cution. Morales had applied for asylum under the Immigration and
Nationality Act (INA) § 208(b)(1), 8 U.S.C. § 1158(b)(1), withhold-
ing of removal under INA § 241(b)(3), 8 U.S.C. § 1231(b)(3), and
protection under the Convention Against Torture (CAT), 8 C.F.R.
§ 208.16(c). On appeal, Morales argues that (1) the BIA failed to
provide reasoned consideration on his request for asylum relief
based on racial persecution (instead lumping his racial persecution
claims with his claims based on his proposed social group), having
adopted in large part the IJ’s determination making the same mis-
take, and (2) the IJ should have permitted him advance notice of
the need for specific corroborating evidence to meet his burden of
proof and an automatic continuance to provide that evidence after
determining that his testimony was credible because 8 U.S.C. §
1158(b)(1)(B)(ii) (2012) requires it. We deny Morales’s petition as
to the first issue and dismiss Morales’s petition as to the second is-
sue.


∗Honorable Virginia M. Covington, United States District Judge for the Mid-
dle District of Florida, sitting by designation.
USCA11 Case: 20-14054       Date Filed: 05/11/2022    Page: 3 of 17




20-14054               Opinion of the Court                       3

                                I.
       Morales is a Guatemalan citizen who is ethnically and cul-
turally Mam—an indigenous Mayan ethic group. When he applied
for admission to the United States, Morales was seventeen years
old and unaccompanied by his parents.
       Morales left school at twelve, citing discriminatory bullying
from his classmates and teachers. Subsequently, Morales looked for
work, being repeatedly discriminated against before ultimately
finding work at a farm near his home. Morales spent one year at
the farm, owned by a man named Andres who repeatedly sub-
jected him to verbal and physical abuse. Following one incident in
which Morales collapsed and was beaten by Andres as a result, Mo-
rales decided to leave his job. However, Andres appeared at his
home that evening, forced him to return, and confined him in a
storage shed overnight as punishment. After releasing Morales
from the shed the next day, Andres told Morales that if he tried to
leave again, he would make him disappear and “[he] would only be
another disappeared indigenous.” Morales reported the abuse to
community leaders and police to no avail. Morales continued to
work for Andres briefly until he could escape to the United States.
      Morales applied for admission to the United States on No-
vember 21, 2017, at the San Luis, Arizona Port of Entry. Pending
the outcome of his removal proceedings, he was released on De-
cember 24, 2017, into the custody of his brother who lives in the
United States. Morales applied for asylum and for withholding of
USCA11 Case: 20-14054        Date Filed: 05/11/2022      Page: 4 of 17




4                       Opinion of the Court                 20-14054

removal based on race, membership in a particular social group,
and the torture convention.
       In his hearing before the IJ, Morales testified he is an indige-
nous Mayan and speaks Mam. He also testified that, because he be-
lieved that job discrimination would follow him throughout Gua-
temala and his former employer would not stop looking for him
until he found and killed him, he and his mother decided he should
relocate to the United States, rather than internally. On cross-ex-
amination, he explained that his mother had not submitted an affi-
davit because she only spoke and wrote in Mam. He did not know
why he had not asked his siblings, two of which lived in the United
States, to write affidavits for him. He clarified that he reported his
former employer to community leaders and the police, but no writ-
ten police report existed, and the police dismissed his complaint as
“normal.”
        The IJ denied Morales’s claims for asylum, withholding of
removal, and CAT relief. As relevant here, the IJ determined that
Morales had failed to establish his burden of demonstrating a well-
founded fear of future persecution on account of a protected
ground or any nexus to a basis for a finding of past persecution, for
the purposes of asylum relief. The IJ labeled the conduct of Mo-
rales’s previous employer as merely a criminal act by a private ac-
tor. The IJ found Morales to be credible but that his testimony was
“mostly conclusory and speculative and . . . lack[ed] any corrobo-
rating evidence that is required by the REAL ID Act of 2008 [sic]”
USCA11 Case: 20-14054            Date Filed: 05/11/2022        Page: 5 of 17




20-14054                  Opinion of the Court                               5

from any family, police, or local leaders. 1 The IJ further stated that
his proposed social group of “Young Guatemalan and Mayan de-
scendants who may be subject to discrimination, forced labor, and
physical abuse” upon which he sought relief was overly broad, not-
ing that a particular social group must exist independent of the
harm. The IJ continued to find that internal relocation may be a
reasonable alternative.
       Morales appealed to the BIA. In his brief, he argued that the
IJ erred in denying his claims because the IJ failed to find a nexus
between his persecution and his race and rejected his particular so-
cial group as overly broad. Morales noted that, in reaching a deci-
sion, the IJ had relied on the REAL ID Act of 2005 2, which placed
the burden on the respondent to not only testify credibly but also
to provide corroborating documentary evidence; but in any event,
he argued that he had met this burden through credible testimony
and supporting documents. Lastly, Morales argued that the IJ erred
in finding that internal relocation was a reasonable alternative be-
cause he was persecuted on account of his race which was demon-
strated to be ubiquitous in Guatemala.


1 The act to which the IJ referred is actually the REAL ID Act of 2005, which
amended 8 U.S.C. 1158(b)(1)(B), the provision regarding the applicant’s bur-
den of proof for demonstrating his or her eligibility for asylum and withhold-
ing of removal. See Pub.L. No. 109–13, 119 Stat. 302, § 101(h)(2).
2 Although Morales repeated the IJ’s error in referring to the Act as “the REAL
ID Act of 2008,” we substitute here the proper name of the act to which Mo-
rales intended to refer.
USCA11 Case: 20-14054        Date Filed: 05/11/2022     Page: 6 of 17




6                      Opinion of the Court                 20-14054

        On October 6, 2020, the BIA dismissed Morales’s appeal. It
acknowledged that he sought relief on account of his Mayan race
and membership in a particular social group of young Guatemalan
and Mayan descendants subject to discrimination, forced labor, and
physical abuse and that the IJ found him credible. However, the
BIA rejected Morales’s particular social group as “impermissibly
circular,” and therefore, not cognizable. Specifically, it noted that
the social group was defined by the claimed persecution, namely
the harm he endured both in school and in seeking employment. It
added that the additional characteristic of his race “d[id] not cure
this fatal flaw.” The BIA also upheld the IJ’s finding that because
Morales failed to satisfactorily corroborate the specific facts of his
case, he failed to meet his burden of proof even though the IJ de-
termined that his testimony was credible. It emphasized that his
explanations concerning the absence of affidavits from his mother
and siblings was insufficient to explain the lack of reasonably avail-
able corroborating evidence, noting that his mother was literate in
Mam and he had offered no further explanations on appeal. He
then timely filed this appeal.
                                 II.
        We review de novo our own jurisdiction. Jeune v. U.S. Att’y
Gen., 810 F.3d 792, 799 (11th Cir. 2016). We review the BIA’s con-
clusions of law de novo and its factual findings under the “substan-
tial evidence test.” Lopez v. U.S. Att’y Gen., 914 F.3d 1292, 1297
(11th Cir. 2019). Claims that the BIA failed to give reasoned
USCA11 Case: 20-14054           Date Filed: 05/11/2022   Page: 7 of 17




20-14054                   Opinion of the Court                     7

consideration to an issue or claims of legal error are questions of
law. Jeune, 810 F.3d at 799.
                                   III.
        First, we are “obligated to inquire into subject-matter juris-
diction sua sponte whenever it may be lacking.” Chacon-Botero v.
U.S. Att’y Gen., 427 F.3d 954, 956 (11th Cir. 2005) (per curiam) (in-
ternal quotation marks omitted). We lack jurisdiction to consider a
claim raised in a petition for review unless the petitioner has ex-
hausted his administrative remedies with respect to those claims.
See INA § 242(d)(1), 8 U.S.C. § 1252(d)(1); see also Amaya-
Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250–51 (11th Cir.
2006) (per curiam) (holding that the exhaustion requirement was
not satisfied, even after the BIA’s sua sponte exhaustion of the is-
sue, where petitioner failed to challenge the determination in both
his notice of appeal and brief before the BIA). Before we may re-
view Morales’s appeal on the merits, we must be satisfied that his
claims are exhausted, which is necessary for this court to have ju-
risdiction over his claims.
        Section 1252(d)(1) 3 provides that “[a] court may review a fi-
nal order of removal only if . . . the alien has exhausted all admin-
istrative remedies available to the alien as of right.” The very aim
of the exhaustion doctrine is “that the petitioner provide[s] infor-
mation sufficient to enable the BIA to review and correct any errors


3 8 U.S.C. § 1252(d)(1).
USCA11 Case: 20-14054       Date Filed: 05/11/2022     Page: 8 of 17




8                      Opinion of the Court                20-14054

below.” Jeune, 810 F.3d at 800 (internal quotation marks omitted).
Unadorned conclusory statements and passing references to an is-
sue do not satisfy the exhaustion requirement. Id. Instead, the pe-
titioner must raise both the core issue and set out any discrete ar-
guments he relies on in support of that claim before the BIA. Id.;
see, e.g., Shkambi v. U.S. Att’y Gen., 584 F.3d 1041, 1048 n.4 (11th
Cir. 2009) (per curiam) (dismissing as unexhausted petitioner’s spe-
cific argument that the IJ had engaged in speculation when discred-
iting his testimony, where the petitioner had contested only the
broader adverse-credibility finding before the BIA).
        Although the parties only brief exhaustion with respect to
Morales’s reasoned consideration claim, we raise sua sponte the ad-
ditional issue of whether Morales exhausted his second claim about
whether he was entitled to advance notice of the IJ’s need for spe-
cific corroborating evidence. We provide analysis to each issue in
turn.
                                  A.
        The first issue that Morales raises on appeal is that the BIA
failed to provide reasoned consideration to his claim seeking asy-
lum based on racial persecution, as distinct from his claim seeking
the same based on his proposed social group. The government con-
tends that Morales failed to exhaust this claim below. We find,
however, that this claim has been sufficiently exhausted.
     Morales’s BIA brief focuses on rebutting the IJ’s conclusion
that Morales had not demonstrated the nexus between his
USCA11 Case: 20-14054        Date Filed: 05/11/2022      Page: 9 of 17




20-14054                Opinion of the Court                         9

persecution and his membership in his particular social group. In-
stead, he argued that the IJ erred because he was entitled to asylum
“on account of race and membership in a particular social group.”
In ruling on Morales’s appeal, the BIA noted that his proposed so-
cial group was not cognizable because it was “impermissibly circu-
lar,” adding that the additional characteristic of race that he added
“does not cure this fatal flaw.” The BIA’s reasoning here makes it
clear that it understood Morales to be arguing race as a distinct ba-
sis for relief and was thus able to review the IJ’s decision for error—
this is all that the exhaustion doctrine requires. Jeune, 801 F.3d at
800.
        In its decision, the BIA relied on its own reasoning to deny
Morales’s racial persecution claims and did not expressly adopt the
IJ’s findings. Therefore, we review the BIA’s decision as the final
judgment. Gonzalez v. U.S. Att’y Gen., 820 F.3d 399, 403 (11th Cir.
2016) (per curiam). And it is in fact the BIA’s alleged lack of rea-
soned consideration on his racial persecution claim that Morales
appeals here. We thus maintain jurisdiction to review Morales’s ar-
gument that the BIA failed to give reasoned consideration because
a petitioner logically cannot raise such an argument before the BIA
has decided. See Indrawati v. U.S. Att’y Gen., 779 F.3d 1284, 1299
(11th Cir. 2015).
                                   B.
      Because it is possible that we lack subject-matter jurisdiction
over Morales’s second claim, we must sua sponte review whether
we have jurisdiction over it. Chacon-Botero, 427 F.3d at 956. The
USCA11 Case: 20-14054       Date Filed: 05/11/2022    Page: 10 of 17




10                     Opinion of the Court                20-14054

question here is whether Morales has exhausted his claim about
whether 8 U.S.C. § 1158(b)(1)(B)(ii) requires the IJ to identify the
specific evidence necessary to meet the applicant's burden of proof
and to provide an automatic continuance for the applicant to ob-
tain that evidence. Upon our review, we find that he has not and
thus we lack jurisdiction.
       The asylum applicant must establish eligibility for asylum by
offering “credible, direct, and specific evidence in the record.”
Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005) (in-
ternal quotation marks omitted). An applicant’s testimony, if cred-
ible, may be found alone sufficient to meet his burden for asylum.
8 U.S.C. § 1158(b)(1)(B)(ii). However, “[w]here the trier of fact de-
termines that the applicant should provide evidence that corrobo-
rates otherwise credible testimony, such evidence must be pro-
vided unless the applicant does not have the evidence and cannot
reasonably obtain the evidence.” Id. An applicant’s failure to cor-
roborate his testimony can be fatal to his asylum application.
Forgue, 401 F.3d at 1287; see also Matter of J-Y-C-, 24 I. & N. Dec.
260, 263 (BIA 2007) (noting that corroborating evidence is particu-
larly important to support material facts central to an applicant’s
claim, and the absence of such corroborating evidence can lead to
a finding that an applicant has failed to meet his burden). “The
weaker an applicant’s testimony, however, the greater the need for
corroborative evidence.” Yang v. U.S. Att’y Gen., 418 F.3d 1198,
1201 (11th Cir. 2005).
USCA11 Case: 20-14054       Date Filed: 05/11/2022     Page: 11 of 17




20-14054               Opinion of the Court                        11

        An examination of Morales’s BIA brief makes clear that he
did not raise his corroborating evidence claim at any point before
the BIA. Although the exhaustion doctrine is intended to ensure
“that the petitioner provide[s] information sufficient to enable the
BIA to review and correct any errors below,” Jeune, 810 F.3d at 800
(internal quotation marks omitted), Morales clearly did not do so.
This is partially evidenced by the BIA not addressing the issue at
all. His sole reference to corroborating evidence in his BIA brief is
his statement, without further argument, that the IJ relied on the
REAL ID Act of 2008, which placed the burden on the respondent
to not only testify credibly but also to provide corroborating docu-
mentary evidence. But Morales did not address the implications of
the IJ relying on the REAL ID Act of 2005, not even to argue that
the IJ erred in doing so. But even if Morales had adequately raised
the issue, the exhaustion doctrine requires something more. Mo-
rales must not just merely raise the issue; he must argue it.
Shkambi, 584 F.3d at 1048 n.4. And because he did not do that be-
fore the BIA, he has not exhausted the second claim.
       It is important to note that § 1252(d)(1) provides that exhaus-
tion applies only to those remedies “available to the alien as of
right.” As such, we have indicated that the exhaustion doctrine may
not apply to claims which the agency lacks the power to adjudicate.
See, e.g., Bing Quan Lin v. U.S. Att’y Gen., 881 F.3d 860, 868 (11th
Cir. 2018) (holding that the plaintiff was required to exhaust his
claims before raising them before our court because “[e]ach of his
claims could have been addressed by the BIA” and “none . . .
USCA11 Case: 20-14054        Date Filed: 05/11/2022      Page: 12 of 17




12                      Opinion of the Court                   20-14054

raise[d] a larger challenge to the immigration process beyond the
power of the BIA to address”). In Booth v. Churner, when deciding
the meaning of “administrative remedies . . . available,” the Su-
preme Court acknowledged that an exhaustion requirement would
necessitate at least that “the administrative process has authority to
take some action in response to a complaint.” 532 U.S. 731, 736
(2001). After all, “[w]ithout the possibility of some relief, the ad-
ministrative officers would presumably have no authority to act on
the subject of the complaint, leaving the [complainant] with noth-
ing to exhaust.” Id. at 736 n.4.
        But there is no indication that the BIA lacks the power to
adjudicate Morales’s claim. In fact, the BIA has held on-point that
all that 8 U.S.C. § 1158(b)(1)(B)(ii) entitles an applicant to, after the
IJ finds that certain evidence should have been submitted, is an op-
portunity to explain why he could not reasonably obtain the evi-
dence. Matter of L-A-C-, 26 I. & N. Dec. 516, 522 (BIA 2015). That
the BIA issued a decision directly adverse to Morales’s preferred
reading of the provision demonstrates the BIA’s power to adjudi-
cate such claims.
       Although some other courts have accepted the argument
that a remedy is not “available to the alien as of right” where the
BIA’s precedent precludes relief for an applicant’s substantive
claim, see, e.g., Sun v. Ashcroft, 370 F.3d 932, 941–42 (9th Cir.
2004), we have explicitly rejected this notion. In Sundar v. INS, 328
F.3d 1320, 1325 (11th Cir. 2003), we found that the applicant “may
not bypass the BIA simply because he thinks it will be
USCA11 Case: 20-14054            Date Filed: 05/11/2022         Page: 13 of 17




20-14054                   Opinion of the Court                               13

unsympathetic to his claim,” but “the BIA could have accepted [his]
interpretation and reversed its [prior] decision . . . . ” So, because
the applicant did not appeal the IJ’s decision to the BIA on those
grounds, we found that he thus “deprived [the BIA] of the oppor-
tunity to discover and correct its own error.” Id. (internal quotation
marks omitted) (alterations adopted).
        We have held before that, when we are dealing with §
1252(d)(1)’s exhaustion requirement, “we are dealing with a statu-
tory exhaustion requirement, and we will not read futility or other
exceptions into [them] where Congress has provided otherwise.”
Id. at 1326 (internal quotation marks omitted). And we have held §
1252(d)(1)’s statutory exhaustion requirement to be jurisdictional,
thus “we lack jurisdiction to consider claims that have not been
raised before the BIA.” Id. at 1323.
       In sum, because Morales had the opportunity to exhaust his
claim before the BIA but did not, we lack jurisdiction to address his
claim on the merits. 4


4 But we note that the substance of Morales’s claim remains an open question
in the Eleventh Circuit upon which other circuits split. Compare Ren v.
Holder, 648 F.3d 1079, 1091–92 (9th Cir. 2011) (holding that the plain language
of the statute shows that the applicant was entitled to notice and an oppor-
tunity to corroborate), and Saravia v. U.S. Att’y Gen., 905 F.3d 729, 737–38 (3d
Cir. 2018) (finding that applicant was so entitled because, logically, “we cannot
have meaningful judicial review without giving the applicant notice and op-
portunity to corroborate”), with Rapheal v. Mukasey, 533 F.3d 521, 530 (7th
Cir. 2008) (finding that applicant was not entitled under the statute because to
find otherwise “would add to the already overburdened resources of the DHS,
USCA11 Case: 20-14054            Date Filed: 05/11/2022         Page: 14 of 17




14                         Opinion of the Court                       20-14054

                                      IV.
       Because Morales adequately exhausted his reasoned-consid-
eration claim, we review the claim on the merits. The BIA relied
on its own reasoning to deny the claim; therefore, we review the
BIA’s decision as the final judgment. Gonzalez, 820 F.3d at 403. In
a reasoned-consideration analysis, we ask whether the BIA “con-
sider[ed] the issues raised and announce[ed] [sic] its decision in
terms sufficient to enable a reviewing court to perceive that it has
heard and thought and not merely reacted.” Jeune, 801 F.3d at 803
(internal quotation marks omitted). We do not require that the BIA
specifically address each of the applicant’s claims. Shkambi, 584
F.3d at 1048. “Ultimately, [the BIA] does not give reasoned consid-
eration to a claim when it misstates the contents of the record, fails
to adequately explain its rejection of logical conclusions, or pro-
vides justifications for its decision which are unreasonable and
which do not respond to any arguments in the record.” Jeune, 810
F.3d at 803.
       Morales’s argument proceeds as follows. Morales stated
clearly both before the IJ and the BIA that he seeks asylum relief


and such an approach would seem imprudent where the law clearly notifies
aliens of the importance of corroborative evidence.”), and Wei Sun v. Sessions,
883 F.3d 23, 29–30 (2d Cir. 2018) (finding that the applicant was not so entitled
because the BIA’s contrary construction of the statute in Matter of L-A-C- was
owed deference under Chevron U.S.A. Inc. v. Natural Resources Defense
Council, Inc., 467 U.S. 837 (1984), given that the court found the statute to be
ambiguous and the BIA’s interpretation to be reasonable).
USCA11 Case: 20-14054        Date Filed: 05/11/2022     Page: 15 of 17




20-14054                Opinion of the Court                        15

based on persecution due to his race and his social group, given
that he is a “[y]oung Guatemalan and Mayan descendant[] who
may be subject to discrimination, forced labor, and physical abuse.”
However, so his argument goes, the BIA recognized his claim only
insofar as he invoked his social group as a basis for asylum—it re-
jected the social group as “impermissibly circular” in its decision.
But Morales argues that his race is an independent basis for his ap-
plication and that the BIA repeatedly acknowledged that he seeks
asylum also for racial persecution yet it failed to reach a decision
on that ground. Further, on Morales’s view, these facts show that
the IJ did not “misstate[] the contents of the record” but rather en-
tirely forgot to treat his race claim as distinct from his social group
claim. Jeune, 810 F.3d at 803. Then, he maintains, the BIA, guided
by the IJ’s error, compounded the issue. Thus, Morales asserts that
the BIA’s failure to determine whether he was entitled to asylum
on account of his race overlooked an entire facet of his claim, which
is a lack of reasoned consideration warranting remand. Tan v. U.S.
Atty. Gen., 446 F.3d 1369, 1375–76 (11th Cir. 2006). In effect, Mo-
rales argues that the BIA erroneously condensed its analysis and
considered only the social group claim when he also made a dis-
tinct racial claim.
      We find that the BIA provided reasoned consideration to
Morales’s asylum claim based on racial persecution when it agreed
with and expanded on the IJ’s findings. This is true for two reasons.
      First, a review of the decision shows that the BIA did not
misstate the contents of the record, fail to adequately explain its
USCA11 Case: 20-14054       Date Filed: 05/11/2022    Page: 16 of 17




16                     Opinion of the Court                20-14054

rejection of logical conclusions, or provide an unreasonable justifi-
cation for its decision, which, when present, would tend to suggest
a failure to provide reasoned consideration. Jeune, 810 F.3d at 803.
And Morales does not even argue that the BIA here demonstrated
any of those factors but insisted that the BIA “forgot” to make a
separate ruling on his racial discrimination claim. But the BIA did
not forget the racial persecution claim because although brief, the
BIA clearly acknowledged and adjudicated the claim.
       Second, the BIA, in upholding and discussing the IJ’s find-
ings, addressed Morales’s claim to the extent argued, though it was
not even required to address it specifically. Shkambi, 584 F.3d at
1048. After all, the BIA specifically found that the “addition of the
characteristic of the respondent’s race does not cure” the “imper-
missibl[e] circular[ity]” of Morales’s proposed social group. Be-
cause Morales did not distinguish his arguments about his race and
social group, the BIA addressed Morales’s claim to the extent it
could in stating that his race could not cure the impermissible cir-
cularity of his proposed social group. Although Morales argues that
the decision concerning his racial group as a basis for asylum is
“something we cannot tell was decided . . . [and thus] this must be
re-decided by the IJ,” we find that this decision was sufficient to
show that the BIA considered this claim and did so in a way allow-
ing for effective review. Jeune, 801 F.3d at 803.
      Observing no indication that the BIA failed to provide rea-
soned consideration or make adequate findings, we find that the
USCA11 Case: 20-14054       Date Filed: 05/11/2022    Page: 17 of 17




20-14054               Opinion of the Court                       17

BIA gave reasoned consideration to Morales’s racial persecution
claim.
                                V.
        Because our review of the BIA’s decision makes clear that it
provided reasoned consideration to Morales’s racial persecution
claim for asylum, we deny the petition for review as to Morales’s
first claim. We dismiss the rest of the petition because Morales
failed to exhaust his second claim that he was entitled under 8
U.S.C. § 1158(b)(1)(B)(ii) to advance notice of the need for specific
corroborating evidence to meet his burden of proof and an auto-
matic continuance to provide that evidence.
      DENIED IN PART and DISMISSED IN PART.